ClaRic, O. J.,
concurs in the decision upon all the grounds on which it is based, but dissents from the obiter dictum, because not necessary to the decision of the case, that if the defendant “was transporting his own liquor, and not for the purpose of sale, he could not be held liable in such case.”
Laws 1915, ch. 97, sec. 1 — “To restrict the receipt and use of intoxicating liquors” — makes it indictable for any one to “ship, transport, carry, or deliver, or in any manner, or by any means whatsoever, for hire or otherwise, in any one package, or at any one time, from a point within or without this State to any person, firm, or corporation in this State any spirituous or vinous liquors or intoxicating bitters in a quantity greater than one quart, or any malt liquors in a quantity greater than five gallons. And it shall be unlawful for any spirituous or vinous liquors or intoxicating bitters so shipped, transported, carried, or delivered, in any one package, to be contained in more than one receptacle.”
It will be seen that this statute was intended to be comprehensive, and it prohibits any one of several acts, i. e., (1) shipping spirituous or vinous liquors, or intoxicating bitters, or any malt liquors, beyond the quantity named; (2) transporting; (3) carrying; or (4) delivering same to any person, etc., in any manner, or by'any means whatsoever, for hire *761or otherwise, in any one package or at any time, or contained in more than one receptacle.
Section 2 of that chapter makes it unlawful for any person, etc., “to receive at a point without North Carolina for his or her use, or for the use of any person, etc., or for any other purpose, any spirituous or vinous liquors,” etc., in greater quantity than above stated, at any one time.
The issue of prohibition has been long debated, but this State and the United States have decided in a constitutional manner that the public welfare requires that the shipping, or transportation, or manufacture, or sale, or the mere receipt for one’s own use, or any other purpose, etc., or delivery of intoxicating or vinous liquors or intoxicating bitters over a quart, or malt liquors more than five gallons, shall be a criminal offense.
Long debated, the matter has been finally settled, and the law should be construed in the same spirit that it has been enacted so as to effectuate the purpose of the statute. The violation of this statute is by the same means and for the same motive as in eases of larceny; that is; it is done secretly, and for the purpose of making profit out of the deliberate violation of law. This statute simply applies to intoxicating liquor the principle that makes it indictable to “receive, ship, carry, transport, or deliver stolen goods, knowing them to be stolen.”
Prohibition being an innovation, so to speak, was unpopular with the minority, and every ingenuity has been used to escape detection and punishment, both in the manner of doing the art, and in seeking to evade punishment by the courts for infringement of the law.
It is for this reason that so many successive statutes have been passed to cure the defects which the ingenuity of counsel have discovered in successive acts, and it is, therefore, that we not only have the Webb-Kenyon Law, the “Search and Seizure Act,” and many other acts, but that the statute of 1915, above quoted, makes punishable every manner of handling the forbidden article. It is clearly intended by this statute that whether the receipt or the shipping, or carrying, or transporting should be for the person’s own use or otherwise; or for sale, or for the person’s own use, such receiving, or shipping, or carrying, or transportation, or delivery is illegal. It does not matter that the delivery of these articles to any person is also forbidden. Each of these other four acts is distinctly made unlawful. The words “other person” are not in the statute, and is only inferred when there is a “delivery,” for a person cannot deliver to himself. Nor is it necessary that the delivery shall be for or by sale, for that was prohibited in previous statutes. The act denounces equally the receiving, shipping, transportation, or carrying, whether it is done by the person for himself or for another, and whether the article is to be sold or is to be used by the carrier. It is true that it was intimated contrary to this in S. v. Little, 171 N. C., 807, but it was *762not necessary to that decision. Besides, section 2 did not enter into tlie consideration of that case, for the “receipt” was at a point in South Carolina.
It is not a question of the intention in shipping or transporting or carrying or delivery, or receiving. Nor does the purpose for which this was done create the illegality, but it is the bare fact of shipping, transporting, or carrying, or receiving in this State, or delivering intoxicating, vinous, or malt liquors above the quantities stated in the act, which is made indictable. The intention of the act may be tersely expressed in the phrase, “Taste not, touch not, handle not” the forbidden article. It it outlawed by the statute, just as dynamite or any poisonous drug, and for the same reason that the popular will has deemed this necessary for the public welfare, and made the violation of that will a crime.
The purport of our statutes is identical with the XVIII Amendment of the U. S. Constitution, which prohibits “the manufacture, sale, or transportation of intoxicating liquors” within the United States. It is no exemption either under the State or Federal law that the manufacture or transportation is for one’s own use.